NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10208

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00660-DGC

 v.
                                                MEMORANDUM*
GEORGE CALVIN WINDLEY, a.k.a. G,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      George Calvin Windley appeals from the district court’s judgment and

challenges the 121-month sentence imposed on remand following his guilty-plea

conviction for conspiracy to engage in sex trafficking, in violation of 18 U.S.C.

§ 1594(c). Pursuant to Anders v. California, 386 U.S. 738 (1967), Windley’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Windley the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Windley waived his right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                    16-10208